DOCuSign Enve|ope |DZ 10124111~0539-4A59-BBA7-1767BA1CB11D

UNITED STATES DlSTRlCT COURT
SOUTHERN DISTRICT OF NEW YORK

 

________________________________________________________________ X
BRIAN FISCHLER, lndividually and on
behalf of all other persons similarly situated,
Plaintiffs,
Index No.: l:lS-cv~03425-ER

-against-
PJ CLARKE’S RESTAURANT CORP.,

Defendant.
________________________________________________________________ X

CONSENT DECREE
l. This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff Brian Fischler
(“Plaintift”), and Defendant, PJ Clarke’s Restaurant Corp. (“Defendant”). Plaintiff and
Defendant shall hereinafter be collectively referred to as, the “Parties” for the purposes and on the
terms specified herein.
RECITALS

2. rl`itle III of the Americans With Disabilities Act of 1990 (“ADA”), 42
U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit
discrimination on the basis of disability in the full and equal enjoyment of the goods, services,
facilities, privileges, advantages, and accommodations by any private entity that owns, leases
(or leases to), or operates any place ofpublic accommodation 42 U.S.C. § 12182(a); 28 C.F.R.
§ 36.201(a).

3. On or about April 19, 2018, Plaintiff filed this lawsuit in the U.S. District
Court for the Southern District of NeW York entitled Brt`an Ft`schler v. P.J. Clarke.s' Resfaumnt

l

DOCuSign Er'lvelope |D: 1C124111-0539-4A59-BBA7-1767BA1CB11D

Corp. (Docket No. l:lS~cv-03425-ER) (the “Action”). The Plaintiff alleged that Defendant’s
website: Www.pjclarl<es.com (the “Website”), is not fully accessible to individuals with
disabilities in violation of Title IIl of the Americans with Disabilities Act of 1990 (“ADA”), the
New Yorl< State Human Rights Law (“NYSHRL”), the New Yorl< State Civil Rights Law
(“NYSCRL”), and the Nevv York City Human Rights Law (“NYCHRL”).

4. Defendant expressly denies that the Website violates any federal, state or
local law, including the ADA, NYSHRL, NYSCRL, and the NYCHRL, and any other wrongdoing
or liability Whatsoever. By entry into this Consent Decree, Defendant does not admit any
Wrongdoing_

5. This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action.

6. This Consent Decree is entered into by the Plaintiff, individually
JURISDICTION
7. Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website Which is available through the internet to personal computers, laptops,
mobile devices, tablets, and other similar technology Plaintiff contends that Defendant’s
Website is a service, privilege, or advantage of the Defendant’s physical locations, thus
rendering it a public accommodation subject to Title lIl of the ADA. 42 U.S.C. §12181(7);
12182(a). Defendant denies that its Website is a public accommodation or a place of public
accommodation or are otherwise subject to Title Ill of the ADA.

8. This Court has jurisdiction over this action under 28 U.S.C. § 1331, and
42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree

venue is appropriate

DocuSign Enve|ope |D: 10124111-0539-4A59-BBA7-1767BA10611D

AGREED RESOLUTION

9. Plaintiff and Defendant agree that it is in the Parties’ best interest to
resolve the Action on mutually agreeable terms without further litigation. Accordingly, the
Parties agree to the entry of this Consent Decree without trial or further adjudication of any
issues of fact or law raised in Plaintiffs Complaint. In resolution of this action, the Parties
hereby AGREE to the following:

DEFINITIONS

10. Effective Date means the date on which this Consent Decree is entered
on the Court’s Docket Sheet following approval by the Court.

11. Reasonable Efforts means, with respect to a given goal or obligation, the
efforts that a reasonable person or entity in Defendant‘s position would use to achieve that goal
or obligationl Any disagreement by the Parties as to whether Defendant has used Reasonable
Efforts as provided for under this Consent Decree shall be Subj ect to the dispute resolution
procedures set forth in paragraphs 16 through 22 of this Consent Decree. Reasonable Efforts
shall be interpreted so as to not require Defendant to undertake efforts whose cost, difficulty
or impact on Defendant’s Website could constitute an undue burden, as defined in Title lll of
the ADA but as applied solely to Defendant’s Website - as though they are collectively a
standalone business entity, or which could result in a fundamental alteration in the manner in
which Defendant operates its Website - or the primary functions related thereto, or which could
result in a loss of revenue or traffic on its Website related operations.

M
12. The term of this Consent Decree shall commence as of the Effective Date

and remain in effect for the earlier of: (l) thirty~six (36) months from the Effective Date; or

DocuSign Enve|ope |D: 10124111-0539-4A59-BBA7-1767BA1()61 TD

(b) the date, if any, that the regulations are adopted in the Department of Justice’s anticipated

proposed regulations for websites under Title lll of the ADA.

GENERAL NONDISCRIMINATION REQUIREMENTS

13.

14.

Pursuant to the terms of this Consent Decree, Defendant:

a. Shall not deny persons with a disability (as defined under the ADA),

including the Plaintiff, the opportunity to participate in and benefit
from the goods, services, privileges, advantages, and
accommodations through the Websites as set forth herein. 42 U.S.C.

§izisz(b)(i)(A)(i); 28 C.F.R_ § 36_202(3);

. shall use Reasonable Efforts to provide persons with a disability (as

defined under the ADA), including the Plaintiff, an equal opportunity
to participate in or benefit from the goods, services, privileges,
advantages, and accommodations provided through the Websites as
set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. §
36.202(b); and

shall use Reasonable Efforts to ensure that persons with a disability
(as defined under the ADA), including the Plaintiff, are not excluded,
denied services, segregated, or otherwise treated differently because
of the absence of auxiliary aids and services, through the Website as

get forth herein. 42 U.s.c. § izisz(b)rz)(n)(iii); 28 c.F.R. § 36.303.

COMPLIANCE WITH TITLE III OF THE ADA

Web Accessibility Conformance Timeline: Defendant shall ensure full

and equal enjoyment of the goods, services, privileges, advantages, and accommodations

DocuSign Enve|opa lD: 1C124111-0539-4A59-BBA7-1767BA10611D

provided by and through the Websites, which includes the Website (including all pages therein
and linked to therefrom), and websites that can be navigated to from the Website or which
when entered reroute to the Website, (collectively the “Websites”), according to the following
timeline and requirements provided that the following dates will be extended in the instance
that the Department of Justice releases regulations for websites under Title llI of the ADA
while this Consent Decree is in effect and which contain compliance dates and/or deadlines
further in the future than the dates set forth herein:
a. Within twelve (12) months of the Effective Date, the Defendant shall
ensure that the Websites, if in existence, substantially conform to the
Web Content Accessibility Guidelines 2.0 Level A and AA Success
Criteria ("WCAG 2.0 AA") in such a manner so that the Websites
will be accessible to persons with disabilities as set forth in Paragraph
20 below.
b. Defendant shall not be responsible for ensuring that third party
content or plug-ins whose coding is not solely controlled by
Defendant, but are otherwise located on the Websites or linked to
from the Websites, are accessible or otherwise conform to WCAG

2.0 AA.

PROCEDURES lN THE EVENT OF DISPUTES
15. The procedures set forth in Paragraphs 17 through 19 must be exhausted
in the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant

to this Consent Decree or (ii) Defendant alleges that there is a criteria of WCAG 2.0 AA with

DocuSign Envelope |D: 10124111-0539-4A59-BBA7-1767BA16611D

which it cannot substantially comply as set forth herein. There will be no breach of this Consent
Decree by Defendant in connection with such allegations until the following procedures have
been exhausted

l6. If a party believes that the other party hereto has not complied in all
material respects with any provision of the Consent Decree, that party shall provide the other
party with written notice of non-compliance containing the following information: (i) the
alleged act of non-compliance; (ii) a reference to the specific provision(s) of the Consent
Decree that is not being complied with in all material respects; (iii) a statement of the remedial
action sought by the initiating party; and (iv) a reasonably detailed statement of the specific
facts, circumstances and legal argument supporting the position of the initiating party. Plaintiff
will notify Defendant in writing after the dates for compliance set forth herein if Plaintiff
believes that the Website is in any way not compliant with this Consent Decree. Defendant
will notify Plaintiff in writing if it believes there is a criteria of this Consent Decree with which
it cannot substantially comply hereunder. All notifications must include reasonable detail and
shall be made in the manner set forth in Paragraph 22.

17. Within thirty (30) days of either Party receiving notice as described in
Paragraph 17, the other Party will respond in writing to the notice. Within fifteen (15) days of
receipt of the response, the Parties will meet by telephone, or in person, in an attempt to
informally resolve the issue.

18. lf the issue remains unresolved within thirty (30) days of the meeting
referenced in Paragraph 18, the Parties will each have an additional thirty (30) days to select
an expert and the two experts will mutually select an independent accessibility consultant with

substantial experience in accessible website design who will evaluate the particular item(s)

DocuSigr\ Envelope |D: 1C124111-0539-4A59-BBA7-1767BA1C611D

raised based on whether a person, who has a disability and uses screen reader software and has
average screen reader competency (“person with a Visual lmpairment who has average screen
reader competency”), can adequately utilize the Website.

19. There will be no breach of this Consent Decree unless (a) the
independent accessibility consultant determines that a particular item(s) cannot be
accomplished by a person with a disability who has average screen reader competency using a
prominent commercially available screen reader such as laws, Voiceover, or NVDA in
combination with one of the following browsers (in versions of which that are currently
supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b)
Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of
time of not less than ninety (90) days of receiving the accessibility consultant’s opinion lf the
accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy the
items found not to be usable is longer than ninety (90) days, then the Parties may agree on a
longer time period without leave of Court so long as the extension is documented in writing
and executed by the Parties to this Agreement or their respective counsel. lf the accessibility
consultant finds that a particular item found not to be usable cannot be remedied using
Reasonable Efforts, Defendant shall not be obligated to remedy that item.

20. Any of the time periods set forth in Paragraphs 17 through 20 may be
extended by mutual agreement of the Parties.

21. Any notice or communication required or permitted to be given to the
Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

States first class mail, addressed as follows:

DocuSign Envelope |D: 1C124111-0539-4A59-BBA7-1767BA1CB1 1D

For PLAlNTlFF: Douglas B. Lipsky, Esq.
LIPSKY LOWE LLP
630 Third Avenue, Fifth Floor
New York, NY 10017
Ernail: doug@lipskylowe.com
Phone: (212) 392-4772

For DEFENDANT: Joseph J. Lynett, Esq.
JACKSON LEWlS P.C.
44 South Broadway, 14th Floor
White Plains, New York 10601
Tel: (914) 872-6888
Joseph.Lynett@jacksonlewis.coin

MODIFICATION

22. No modification of this Consent Decree shall be effective unless in

writing and signed by authorized representatives of all Parties.
ENFORCEMENT AND OTI~IER PROVISIONS

23. The interpretation and enforcement of this Consent Decree shall be
governed by the laws of the State of New York.

24. lf any provision of this Consent Decree is determined to be invalid,
unenforceab]e, or otherwise contrary to applicable law, such provision shall be deemed restated
to reflect as nearly as possible and to the fullest extent permitted by applicable law its original
intent and shall not, in any event, affect any other provisions, all of which shall remain valid
and enforceable to the fullest extent permitted by applicable law.

PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

25 . The Parties to this Consent Decree expressly intend and agree that this

Consent Decree shall inure to the benefit of all persons with vision disabilities as defined by

the ADA, indicating those who utilize a screen reader to access the Website, which disabled

persons shall constitute third-party beneficiaries to this Consent Decree.

DocuSign Er‘lvelope |D: 1C124111-0539-4A59-BBA7-1767BA1C611D

26. The signatories represent that they have the authority to bind the
respective parties, Plaintiff and Defendant to this Consent Decree.
CONSENT DECREE HAS BEEN READ
27. Consent Decree has been carefully read by each of the Parties, and its
contents are known and understood by each of the Parties. This Consent Decree is signed freely
by each party executing it. The Parties each had an opportunity to consult with their counsel

prior to executing the Consent Decree.

DncuSlgn Enve|opa |D: 101241 11-0539-4A69-BBA7-1767BA1CB11D

10/2/2018 3:02:57 FM EDT
Dated:

Dated: \Ql 31 tol{

APPROVED AS TO FORM AND CONTENT:

Dated: October 2, 2018

Dated: lam jill \$

10

BRIAN FISCHLER
UnuuBfgnedhy:
brim Fisdtlw
By: saotzanasoes¢tsz..,

 

Brian Fischler

PJ CLARKE’S RESTAURANT CORP.

By: _D

Pale y sco'r':'|
lts: m{h\l’R-X'/

 

LIPSKY LOWE LLP

By: /l'€j’%_`

Douglas B. Lipsky, Esq.

630 Third Avenue, Fifth Floor
New York, NY 10017
Attorneys for Plaintiff

 

JACKSON LEW[S, P.C.

  

By:
Joseph . L nett,
44 Sout Broadway, 14"' Floor
White Plains, NY 10601
Attorneys for Defendant

Dor.uSlgn Enve|opo |D: 05937F70-7E4E-42913-91OC-BESEBEBBASB'!

Intending to be legally bound, the parties have executed this Agreement.

BRIAN FISCHLER

D°¢lISIIM\‘-lby:
brim Fisddw

559128985D35452...

 

10/2/2018 3:08:44 PM EDT
DATED:

 

PJ CLARKE’S RESTAURANT CORP.

By: ';”__f:

 

Pl-}IL..:P Sc.of“f`l
Their: ML mb»¢L_/

DATED: |0 [f_/ bolts

 

DocuSign Envelope |D: 1C124111-0539-4A59-BBA7-1767BA16611D

COURT APPROVAL. ADOPTION.. AND ENTRY OF THE CONSENT DECREE
THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts
and having reviewed this proposed Consent Decree,
FINDS AS FOLLOWS:
l) This Court has personal jurisdiction over Plaintiff and Defendant for the

purposes of this lawsuit pursuant to 28 U.S.C. §§ 1331;

2) The provisions of this Consent Decree shall be binding upon the Parties;
3) Entry of this Consent Decree is in the public interest;
4) This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other
pleading in this lawsuit, nor does it constitute any finding of liability against Defendant;
5) The Plaintiff is acting as a private attorney general in bringing this lawsuit and
enforcing the ADA; and
6) This Consent Decree shall be deemed as adjudicating, once and for all, the
merits of each and every claim, matter, and issue that was alleged, or could have been alleged
by Plaintiff based on, or arising out of, or in connection with, the allegations in the Complaint.
NOW THEREFORE, the Court approves the Consent Decree and in doing so
specifically adopts it and makes it an Order of the Court.
DONE AND OR_EDERED in Chambers at this day of

,2018.

 

UNITED STATES DlSTRlCT IUDGE
cc: Counsel of record via CM/ECF

ll

